ORDER
PER CURIAM.
Appellant’s Suggestion For Rehearing En Banc has been circulated to the full court. The taking of a vote was requested. Thereafter, a majority of the judges of the court in regular active service voted in favor of the suggestion on the question of the sentence imposed upon appellant. Upon consideration of the foregoing it is
ORDERED, by the Court en banc, that appellant’s suggestion is granted. The aforementioned issue will be considered and decided by the court sitting en banc.
It is FURTHER ORDERED, by the Court en banc, that the judgment of the Court filed herein on August 14, 1992, 973 F.2d 928, is vacated insofar as it pertains to appellant’s sentence.
A future order will govern further proceedings.